DETAILED ACTION
Status of Claims
	This Action is in response to Application 16/953,790 filed 11/20/2020. Claims 1-20 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method for using an advertising display and mounting system comprising the steps of providing and attaching a mounting assembly to a vending machine, selecting a product in the vending machine, displaying a message based on the product selected in the vending machine, resuming marketing messages on the display. 
The limitation of providing and attaching a mounting assembly, selecting a product, presenting a message based on the product, and resuming marketing messages, as drafted, is a process that, under its broadest reasonable interpretation, covers a certain method of organizing human activity, specifically commercial 
This judicial exception is not integrated into a practical application. In particular, under the broadest reasonable interpretation in view of the specification, the claim only recites the additional elements of the advertising display. The advertising display is a smart device including a processor. The smart device is further described at a high level of generality (i.e. a processor receiving information and determining when and how to present content) such that such that it amounts no more than mere instructions to apply the exception using a generic computer component. While the claim does including limitations directs towards the mounting assembly and the vending machine, the steps of providing and attaching the mounting assembly to the vending machine is performed by a person. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the advertisement display comprising a processor to perform the steps of displaying 
The dependent claims are further directed towards the judicial exception without significantly more. The dependent claims provide limitations on structure of the mounting assembly (such as claims 18-19), and the wireless connection of the advertising display (such as claim 20). These are still directed towards the judicial exception as these further define the components used in the method. They are not significantly more as they do not further integrate the judicial exception into a practical application. While claims 18-19 further define the mounting assembly, this does not integrate the claimed method into a practical application as this merely defines the specific construction of the mount. Claim 20 further does not integrate the claimed method into a practical application as the limitation of having a wireless connection to a server for receiving data is further well-understood, routine, and conventional for smart devices. The dependent claims is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (US 20040249711 A1) (hereafter Walker), in view of Canter (US 20120109368 A1) (hereafter Canter).
As per claim 17:
A method of using an advertising display and mounting system comprising the steps of. 
providing a mounting assembly for supporting an advertising display, the advertising display showing a marketing message; 
attaching the mounting assembly to a top surface of a vending machine; 
(See Walker ¶0106, “In one embodiment, an LED display screen may be mounted atop a vending machine (e.g., attached thereto, such as via bolts or other mounting hardware). Such a mounted LED display screen and may be used to communicate promotions and other messages (e.g., product advertisements) to prospective customers. A suitable LED display screen for such an embodiment may be housed in an aluminum case having a length of 27.5", a height of 4.25", and a depth of 1.75". Such a display screen may have a display area capable of showing 13 
selecting a product contained within the vending machine; (See Walker ¶0364, “Process 1500 begins at step 1505, in which a product selected by a customer for purchase at a vending machine is determined. Assume, for purposes of the example illustrating a usage of process 1500, that it is determined that product A has been selected for purchase.” Walker discloses receiving the selection of a product within the vending machine.)
displaying a message relating to the product on the advertising display; and (See Walker ¶0365, “In step 1510, an alternate product promotion type is identified as an eligible promotion type. This may be done, for example, using a rules database such as that described with reference to FIG. 12.” See also Walker ¶0378, “Executing the selected course of action may comprise processing the transaction in a conventional manner if the selected course of action is to offer no promotion. Alternatively, executing the selected course of action may comprise outputting a promotion instance and determining a customer's response to the promotion instance, if the selected course of action is a promotion.” Walker discloses displaying a message related to the product.)

However Canter as shown, which talks about dynamic targeting of content on vending machines, teaches the concept of resuming a marketing message.
resuming display of the marketing message. (See Canter Fig. 4a, 4b, and ¶0041, “FIGS. 4A and 4B are a flow diagram illustrating provision of real-time, targeted dynamic content delivery to a consumer via server-driven messaging, according to one embodiment of the present disclosure. The process 400 is executed within content controller 206 and begins with system boot (step 401). The process then enters a series of looping commercial messages (step 402) until loyalty information is conveyed by a consumer (step 403). In this embodiment, it is assumed that the consumer swipes a loyalty card, although it will be understood that the user could convey the loyalty information in any suitable way, such as through a smart phone or other personal electronic device. Either a read failure (step 404) resulting from an inability to accurately read the magnetic track on the loyalty card or a validation failure (step 405) resulting from the consumer swiping a card other than the loyalty card (e.g., a credit card) causes a message (e.g., "Please swipe card again.") to be displayed and/or the process to return to the looping commercial messages upon expiration of a timeout period.” Canter teaches the concept of displaying a marketing message and resuming/returning to a marketing message after consumer interaction.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Canter with the invention of Walker. As shown, Walker discloses an advertisement display which displays advertising and 
As per claim 20:
 The method of using an advertising display and mounting system of claim 17, wherein the advertising display is connected either to the vending machine or wirelessly to a remote server to receive the marketing message. (See Walker ¶0114, “Referring now to FIG. 2A, a block diagram of a system 200 according to at least one embodiment of the present invention includes a controller 205 that is in communication, via a communications network 210, with one or more vending machines 215. The controller 205 may communicate with the vending machines 215 directly or indirectly, via a wired or wireless medium such as the Internet, LAN, WAN or Ethernet, Token Ring, or via any appropriate communications means or combination of communications means. Each of the vending machines 215 may comprise computers, such as those based on the Intel.RTM. Pentium.RTM. processor, that are adapted to communicate with the 

Allowable Subject Matter
Claims 1-16 are allowed. Claims 1-16 are directed towards a mounting assembly and a combination of vending machine, advertising display, and the mounting assembly. The mounting assembly comprises a first and second rail, and a first and second bar which form a base. The mounting assembly further comprises a first and second bracket which attach to the first and second rail and extends outwards from the base. The mounting assembly then includes a pair of support bracket which are L shaped and attaches to the first and second bracket, and a screen mounting assembly. The combination comprises the above enclosed mounting assembly, an advertising display, and a vending machine.
The Examiner notes the following reference(s):
Taylor (US 20200400271 A1), which talks about a display mount for horizontal surfaces including L shaped brackets.
Pei (US 20200120305 A1), which talks about a television panel mount including a rectangular mounting base with a pair of arms protruding outwards from the base.
Bulter (US 10485340 B1), which talks about a media stand including a base for horizontal surfaces and upright frame including L shaped cross members.
Pan (CN 108869982 A), which talks about an electronic cart including a display mount which implements L-shaped brackets.
Takao (US 20140104502 A1), which talks about a television receiver including a base with a perpendicular post with an L shaped member/plate.
Gillespie (US 20130168335 A1), which talks about a moveable fixture for displays including a substantially rectangular base and utilizing a plurality of configurations including brackets, tubes, and plates.
Gustafson (US 20080006693 A1), which talks about advertisement displays for attaching to the top surface of a vending machine.
Illingworth (US 20070095901 A1), which talks about wireless management of vending machines including presenting customized content on the vending machines.
Weatherly et al. (US 20050236530 A1), which talks about an adjustable television stand including a base, a central post, and arms with brackets attached to the post.
Although these references discuss various display mounts, these references does not teach the mounting assembly as currently claimed, specifically the implementation of both the first and second bracket, and the first and second L shaped support brackets as currently claimed. As shown, while certain references teaches the concept of utilizing a pair of brackets attached perpendicularly/outwardly from a base, the references fails to teach or suggest a second set of L shaped brackets mounted to the first pair of brackets. Upon further search and consideration, while these references teach certain structural elements such as the base and first set of brackets, no references, alone or in combination, teaches or suggests the concept of a second set of L-shaped brackets attached to the first set as currently claimed. As such, the claims are determined to be non-obvious over the prior art.
The Examiner further notes claims 1-16 are determined to be patent eligible. As currently claimed, claims 1-16 are directed towards a mounting assembly for digital displays. These claims, while broadly related to advertising, these claims do not recite an abstract idea as the claims recite specific non-generic structural elements (See M.P.E.P. 2106.04(a)(1)). As such, the Examiner has determined these claims to be patent eligible.  
Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598. The examiner can normally be reached Monday - Friday 11-7.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ILANA SPAR can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT M CAO/           Primary Examiner, Art Unit 3622